MEMORANDUM **
Tomas Ochoa-Ramirez appeals from the 96-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute cocaine and possession with intent to distribute cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(l)(A)(ii)(II), and 846, and conspiracy to import and importation of cocaine, in violation of 21 U.S.C. §§ 952(a), 960(a)(1), (b)(l)(B)(ii), and 963. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Ochoa-Ramirez contends that the district court erred by denying his request for a mitigating role adjustment under U.S.S.G. § 3B1.2(b). We conclude that the district court did not clearly err. See United States v. Cantrell, 433 F.3d 1269, 1282-83 (9th Cir.2006); see also United States v. Murillo, 255 F.3d 1169, 1179 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.